Appeal by defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 4, 1982, convicting him of robbery in the first degree, robbery in the second degree (four counts), assault in the second degree, criminal possession of stolen property in the third degree (two counts), and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court properly denied the request to submit certain crimes as lesser-included offenses where under no reasonable view of the evidence could it be determined that defendant had committed the lesser and not the greater offense (CPL 300.50; People v Green, 56 NY2d 427, 430). We have considered defendant’s other contentions and find them to be without merit. Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.